691 So.2d 1149 (1997)
Maxim Ben SHMUEL, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-116.
District Court of Appeal of Florida, Third District.
April 16, 1997.
*1150 Michael D. Gelety, Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, and Consuelo Maingot, Assistant Attorney General, for appellee.
Before NESBITT, COPE and GODERICH, JJ.
COPE, Judge.
Defendant-appellant Max Ben Shmuel appeals an order denying, in part, his motion for credit for time served. We agree with the trial court that defendant was not entitled to credit for time served on house arrest, Fernandez v. State, 627 So.2d 1, 2 (Fla. 3d DCA 1993), or for defendant's pretrial stay in a private mental hospital, which was arranged and paid for by defendant. Roberts v. State, 622 So.2d 628, 629-30 (Fla. 1st DCA 1993).
We conclude, however, that defendant is entitled to credit for time served in Ward D at Jackson Memorial Hospital, where he was held for certain mental evaluations. It is the court's understanding that Ward D serves as the medical unit for the Dade County Jail, and accordingly time served there should be treated as jail time. We remand for calculation of time served in Ward D.
Affirmed in part, reversed in part, and remanded.